82153: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32322: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82153


Short Caption:SATICOY BAY LLC SER. 10717 REFECTORY VS. BANK OF AMERICA, N.A.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A786860Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/04/2020 / Shirinian, AraSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSaticoy Bay LLC Series 10717 RefectoryChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentBank of America, N.A.Nicholas E. Belay
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/06/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/03/2020Filing FeeFiling Fee due for Appeal. (SC)


12/03/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-43724




12/03/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-43729




12/03/2020Filing FeeE-Payment $250.00 from Roger P. Croteau. (SC)


12/03/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-43865




12/04/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian. (SC)20-43923




12/18/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 29, 2020, at 10:30 AM. (SC)20-45888




12/23/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-46369




01/05/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-00219




01/07/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-00440




01/19/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/08/20. To Court Reporter: Nancy Maldonado. (SC)21-01596




04/06/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: April 21, 2021. (SC)21-09824




04/21/2021AppendixFiled Joint Appendix. (SC)21-11523




04/21/2021BriefFiled Appellant's Opening Brief. (SC)21-11524




04/26/2021Notice/IncomingFiled Notice of Appearance of Lilith Xara for respondent. (SC)21-11889




05/14/2021MotionFiled Stipulation for Time Extension for Bank of America, N.A.'s Answering Brief.  (SC)21-14042




05/17/2021Notice/OutgoingIssued Notice - Stipulation Approved.  Respondent's Answering Brief due:  June 21, 2021.  (SC)21-14077




07/02/2021MotionFiled Respondent's Motion for Leave to File Bank of America, N.A.'s Answering Brief. (ANSWERING BRIEF DETAHCED AND FILED SEPARATELY PER 7/7/21 ORDER) (SC)21-19158




07/07/2021Order/ProceduralFiled Order Granting Motion. Respondent's motion requesting a second extension of time to file the answering brief is granted.  The clerk of this court shall detach the answering brief from the motion and shall file it separately. Reply brief due: 30 days. (SC)21-19407




07/07/2021BriefFiled Respondent's Answering Brief. (SC)21-19408




08/04/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: August 20, 2021. (SC)21-22670




08/20/2021BriefFiled Appellant's Reply Brief. (SC)21-24391




08/23/2021Case Status UpdateBriefing Completed/To Screening. (SC)


11/10/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-32322





Combined Case View